Case 0:20-cv-60724-RS Document 1 Entered on FLSD Docket 04/08/2020 Page 1 of 29




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO:


   ERIC DOUGLAS BUCK,

            Plaintiff,

   v.

   PRISONER TRANSPORTATION SERVICES,
   INC. f/n/a PRISONER TRANSPORTATION
   SERVICES, LLC, BREVARD EXTRADITIONS,
   LLC, U.S. CORRECTIONS, LLC, PTS OF
   AMERICA, LLC, JOSH HENDERSON, AND
   JOSH BAKER,

            Defendants.
   __________________________________________/




                          COMPLAINT FOR DAMAGES
                             (Jury Trial Demanded)



                                         David A. Frankel, Esq.
                                         Law Offices of David A. Frankel, P.A.
                                         4601 Sheridan Street, Suite 213
                                         Hollywood, Florida 33021
                                         (954) 683-0300
                                         Fla. Bar Number 741779
                                         David@BlueLotusLaw.com
                                         eService@BlueLotusLaw.com

                                         Attorney for Eric D. Buck
Case 0:20-cv-60724-RS Document 1 Entered on FLSD Docket 04/08/2020 Page 2 of 29




          Plaintiff, ERIC DOUGLAS BUCK (“BUCK” or “Plaintiff”) sues the Defendants,

   PRISONER           TRANSPORTATION            SERVICES,         INC,         f/n/a     PRISONER

   TRANSPORTATION SERVICES, LLC, BREVARD EXTRADITIONS, LLC, U.S.

   CORRECTIONS, LLC, PTS OF AMERICA, LLC, JOSH HENDERSON, and JOSH

   BAKER, jointly and severally, and states the following:


                                   JURISDICTION AND VENUE

              1.      This action is brought by Plaintiff against a private PRISONER transport

   company,        PRISONER    TRANSPORTATION           SERVICES,        INC     f/n/a   PRISONER

   TRANSPORTATION SERVICES, LLC , and its three subsidiary companies (The three

   subsidiaries are collectively referred to here, along with the parent company, as “PTS” or

   “PTS Defendants”) and two individuals who were formerly agents of PTS, pursuant to the

   state tort laws of the State of New Mexico and 42 U.S.C. §§1983, 1988, and the Eighth and

   Fourteenth Amendments to the United States Constitution. Jurisdiction is founded on 28

   U.S.C. §§1331, 1343, 42 U.S.C. §1988, the constitutional provisions mentioned above, and

   under the state tort laws of New Mexico. Supplemental jurisdiction, and joinder of parties for

   state law claims are proper pursuant to 28 U.S.C. §1367(a) because they form part of the same

   case or controversy.

              2.      Venue is proper in this Court because the violations of civil rights alleged

   are transitory in nature, and the Defendants do not all reside in one state. PRISONER

   TRANSPORTATION             SERVICES,     INC,    f/n/a   PRISONER       TRANSPORTATION

   SERVICES, LLC and its three subsidiary companies are subject to personal jurisdiction in

   the Southern District of Florida because they act as one company regularly doing business in

   the Southern District of Florida.
                                                    2
Case 0:20-cv-60724-RS Document 1 Entered on FLSD Docket 04/08/2020 Page 3 of 29




                                           INTRODUCTION

         3.     Over the course of 68 hours, through four states, the Plaintiff, a pre-trial detainee,

   was subjected to tortuous physical and emotional distress in the custody being transported

   from Las Vegas, Nevada to McKinney, Texas. Crowded into an unsanitary cage filled with

   human excrement, denied his medications, proper food, water, and fresh air, and exposed to

   unbearable heat, the Plaintiff became unconscious from heat exhaustion requiring emergency

   medical rescue. Forced by the Defendants to leave the hospital prematurely, the Plaintiff was

   put back into the van and exposed to these same inhumane conditions during the remainder

   of the trip. The Plaintiff seeks damages for the physical and emotional cruelty he suffered

   and the post-traumatic effects he continues to suffer.


                                  PARTIES TO THE LAWSUIT

           4.      The Plaintiff, ERIC DOUGLAS BUCK, is an adult resident of Las Vegas,

   Nevada and is otherwise sui juris.

           5. Corporate Defendant, PRISONER TRANSPORTATION SERVICES, INC. f/n/a

   PRISONER TRANSPORTATION SERVICES, LLC, is a private for-profit corporation doing

   business across the United States contracting with state and local governments, correctional

   facilities, and law enforcement agencies to transport arrestees and incarcerated prisoners

   across jurisdictional lines.

           6.        To transport prisoners and detainees, PRISONER TRANSPORTATION

   SERVICES, INC, f/n/a PRISONER TRANSPORTATION SERVICES, LLC is granted the

   power of arrest by the governmental agencies that contract for its services. As such,

   PRISONER          TRANSPORTATION               SERVICES,         INC,       f/n/a     PRISONER

   TRANSPORTATION SERVICES, LLC is the equivalent of a government body acting under

                                                     3
Case 0:20-cv-60724-RS Document 1 Entered on FLSD Docket 04/08/2020 Page 4 of 29




   the color of law and subject to liability under 42 U.S.C. § 1983, as well as each state in which

   it operates.

           7.      BREVARD EXTRADITIONS, LLC; U.S. CORRECTIONS LLC; and PTS OF

   AMERICA, LLC are subsidiary companies held and managed by PRISONER

   TRANSPORTATION             SERVICES,       INC,     f/n/a   PRISONER       TRANSPORTATION

   SERVICES, LLC. Although maintaining separate names, the three subsidiaries are operated

   as one company without distinction in management, policies, and operations.

           8.      Defendants, JOSH HENDERSON and JOSH BAKER, are former agents of

   PTS whose whereabouts are currently unknown to the Plaintiff. Through discovery, Plaintiff

   hopes to ascertain the whereabouts of these Defendants to affect service of process.


                                    GENERAL ALLEGATIONS

          9.      The Plaintiff alleges, and intends to prove, that at all times material hereto, PTS,

   acting under the color of law, knowingly and purposely engaged in policies, customs, and

   practices which were deliberately indifferent to the safety and wellbeing of the prisoners in

   their custody over whom they have complete control, including the Plaintiff.

          10.     The Plaintiff alleges, and intends to prove, that at all times material hereto, PTS

   exploited a lack of governmental regulation and/or lack of meaningful governmental oversight

   to infringe upon the constitutional rights guaranteed to the prisoners in their custody and to

   violate tort laws, for the sake of profit. And further, PTS does not perform transportation of

   prisoners in any manner similar to, or acceptable by, the official government agencies upon

   whose behalf they operate. Instead, PTS knowingly operates in a cruel and horrific manner

   forcing prisoners to endure inhumane conditions of confinement.



                                                      4
Case 0:20-cv-60724-RS Document 1 Entered on FLSD Docket 04/08/2020 Page 5 of 29




         11.      PTS’s normal business operations depend upon its unfettered ability to exploit

   the inherent vulnerabilities of the prisoners in their custody – who are held isolated from the

   world in cages, without the ability to communicate with family or friends for days or weeks

   at a time, and unable to complain or defend themselves without retaliation.

         12.        The PTS Defendants have each, as more fully set forth below, engaged in

   conduct that violates the Fourth, Eight, and Fourteenth Amendments and state tort laws of

   New Mexico, purposely and deliberately refusing to provide for the Plaintiff’s basic human

   needs for sleep; the use of a bathroom; hygiene (washing, showering, brushing their teeth, or

   change of clothes); fresh air; comfort and wellbeing; sanitation; food; water; and medical

   treatment and prescribed medications.


         Policies, customs, and practices of inhumane treatment

         13.       PTS operates to transport the most prisoners, the farthest distances, in the

   shortest amount of time. PTS is paid on a “per prisoner/per mile” basis, and as a matter of

   routine, seeks to maximize the number of prisoners transported during each trip to make each

   trip as profitable as possible. This practice extends individual routes for unreasonable

   amounts of time, causing unsanitary and cramped conditions inside the cages, and places the

   prisoners and its own employees at increased risk of injury and emotional distress.

         14.       The transportation vans used by PTS Defendants are outfitted with interior

   cages that resemble those used to control animals and were never designed or intended for

   long distance human travel.

         15.      The vans have no windows or blacked out windows and prisoners are left in

   complete darkness for days at a time.



                                                   5
Case 0:20-cv-60724-RS Document 1 Entered on FLSD Docket 04/08/2020 Page 6 of 29




         16.       The vans often do not have proper ventilation, air conditioning, or heat;

   leaving prisoners without fresh air and in extreme heat or cold.

         17.      At all times material hereto, the vans used by PTS for transportation did not

   have seatbelts and/or PTS allowed prisoners to remain unseat-belted in the cages during travel.

   This practice leaves prisoners vulnerable to physical and emotional injury when agents subject

   the prisoners to “rough rides” (see below).

         18.      To avoid the cost of paying intermediate jail facilities to house prisoners each

   night, and to complete transportation of prisoners in the shortest amount of time, the PTS

   Defendants operate under an express policy that requires prisoners, including the Plaintiff, to

   remain in transit, shackled in the cages, for 36 to 48 hours at a time without overnight rest.

         19.       To avoid the costs of paying intermediate jail facilities to allow prisoners to

   use restrooms, PTS tolerates prisoners urinating and defecating in the vans – in bottles, on

   themselves, and on the floors. Prisoners, including the Plaintiff, were forced to remain in

   these unsanitary conditions for days at a time.

         20.      Prisoners do not leave the van when fed. They remain shackled at the feet,

   with their wrists shackled to a waist chain, hunched over as much as possible to eat their

   meager meal among the filth of their own excrement.

         21.      To avoid expenditures for medical treatment, PTS tolerates its agents ignoring

   bona fide medical necessities that arise during transportation. Refusing medical treatment

   allows PTS to avoid time delays that affect their ability to schedule as many trips as possible

   in the shortest amount of time, and to avoid costs of treatment. As a matter of policy, PTS

   refuses to allow their agents to provide medical attention unless the condition is a matter of

   “life or death.” A former manager is quoted as saying, “Unless a medical condition is ‘life or


                                                     6
Case 0:20-cv-60724-RS Document 1 Entered on FLSD Docket 04/08/2020 Page 7 of 29




   death’, [they] can’t open the cage on the vehicle.” However, PTS has no established

   guidelines, and fails to provide sufficient training, to guide their agents to evaluate the severity

   of a medical condition or the need for treatment. This policy, practice, or custom led to

   Plaintiff almost dying on January 29, 2018 in the back of a PTS van.

          22.      To lower costs, PTS does not pay intermediate jail facilities to provide PTS

   prisoners with medical care during overnight housing. Injuries suffered during transportation

   are therefore left untreated because jail medical staff refuse to provide care to prisoners in

   PTS custody.

          23.      PTS fails to enforce its own policy which requires its agents to ascertain

   prisoners’ medical condition and prescribed medications before travel and fails to supervise

   or discipline agents to remediate the violations.

          24.      Transport agents routinely use intimidation and violence against the prisoners

   as methods of control and retaliation if they object to the mistreatment, such as: verbal threats

   and abuse; degrading language; use of restraints as weapons to inflict pain; denial of food,

   water and/or use of a toilet, and rough rides.

          25.      At all times material hereto, PTS knew, or should have known, that its agents

   used rough rides (driving recklessly and erratically – tossing the prisoners about the cages) as

   a method of control or retaliation against prisoners, intending to frighten them when they

   complained about the conditions of their confinement.

          26.      PTS’s 36 to 48-hour travel policy with irregular intermediate stops denies

   prisoners, including the Plaintiff, the ability to stretch and move freely for unreasonably

   extended periods of time.




                                                       7
Case 0:20-cv-60724-RS Document 1 Entered on FLSD Docket 04/08/2020 Page 8 of 29




          27.     At all times material hereto, PTS knew, or should have known, that its agents

   withheld food and water from prisoners as a method of punishment, or to limit the need to use

   a toilet.


           Inadequate policies for hiring, training, supervision and discipline

          28.     PTS makes no meaningful or genuine effort to supervise, monitor, or evaluate

   its agents’ treatment of prisoners, and routinely overlooks their agents’ failure to comply with

   the written policies and procedures, including, but not limited to, pre-trip procedures to ensure

   proper medical care or current medical conditions; documentation of incidents which occur

   during transportation that effect prisoners’ safety and health; provision of medications; and

   provision of adequate sleep, rest, hygiene, toilet facilities and other basic human needs.

          29.     PTS makes no genuine effort to enforce whatever policies or practices that do

   exist intended to protect prisoners from cruel and inhumane treatment during transportation.

   Any such policies or claimed practices are illusory and mere window-dressing.

          30.     PTS fails to conduct meaningful investigations of known incidents of prisoner

   death and injury caused by the mistreatment or dangerous conduct of its agents.

          31.     PTS purposely maintains policies, customs or practices that it knew created

   unbearable working conditions that would result in transportation agents quitting after brief

   periods of time, unable to perform the job as PTS mandated, and unwilling to sacrifice their

   own safety.

          32.     The hiring policies of PTS are guided by the knowledge that its agents are

   short-time employees, in many cases just weeks.

          33.     To maintain its workforce, PTS’s hiring practices accept extradition agents

   who do not possess the temperament or qualifications to safely transport the prisoners. To
                                                    8
Case 0:20-cv-60724-RS Document 1 Entered on FLSD Docket 04/08/2020 Page 9 of 29




   control prisoners, the employees routinely abuse the prisoners physically and verbally,

   intentionally over-tightening restraints, driving recklessly, withholding food and water, using

   racial epithets and other abusive language.

         34.       PTS fails to train its agents to properly provide medical care, safe

   transportation and prisoner rights, and/or have no meaningful or adequate methods of

   evaluating the training they do provide to ensure proficiency. Training is limited mostly to

   review of policy paperwork or tutorials that are too brief – without testing or proficiency

   evaluation.

         35.       PTS has no meaningful program of in-service training and no program of

   periodic job performance evaluations. At all times material hereto, what meager training

   efforts that were implemented were haphazard at best and allowed transfer agents to feel

   comfortable in their ability to mistreat the prisoners, violating rights and laws without fear of

   repercussion.

         36.       The combination of all these practices and policies, acts and omissions, allows

   PTS to spend the least amount of money to transport the greatest number of prisoners in the

   least amount of time to maximize profits.


          Representations of efficiency and the myth of equivalency

          37.      PTS advertises that its services cost only a fraction of what it would cost

   official government agencies to transport prisoners. Yet, to fulfill that representation, the

   corporate Defendants do not transport prisoners in the same manner as official government

   agencies. It is a myth that PTS performs its transport services and treats prisoners in a manner

   similar to the official government agencies upon whose behalf they operate.



                                                    9
Case 0:20-cv-60724-RS Document 1 Entered on FLSD Docket 04/08/2020 Page 10 of 29




          38.      PTS advertises to prospective customers that its practices and policies

    emphasize the safety of prisoners as part of its operations. This is false.

          39.      The manner in which PTS transports prisoners is dictated by policies that

    prioritize cost saving measures over its obligation to transport prisoners safely, and to operate

    over-the-road transport vehicles safely. PTS policies, practices, and customs have predictably

    resulted in grossly unsafe, unsanitary, and inhumane conditions of confinement, a widespread

    pattern of injuries, medical emergencies, and deaths, as well as very low agent retention rates,

    low job satisfaction, and hiring of unqualified agents.


         20-case sample of injuries and deaths

         Tommy Lee Brenton

         40.       In September, 2009, Tommy Lee Benton was transported to Broward County

    Jail from Hernando (Fla.) County Jail in an eight8-person van with 11 other prisoners.

    Shackled and chained, he began to complain when he experienced trouble breathing. When

    he continued to complain after being told to stop, the van was pulled over and the agents

    removed him – dragging him to the ground – and kicking him as he lay on the hot pavement.

    Four years later, the case was settled for $60,012.00.


        Stephanie Luna

        41.         In July, 2013, Stephanie Luna was transported from Dallas to Houston. With

    temperatures outside the van in the nineties and Ms. Luna, shackled in a small sectioned-off

    cage without a/c vents, became dehydrated and begged for water. The agents ignored her.

    Suffering heat exhaustion, her nose began to bleed and she later experienced vaginal bleeding.




                                                    10
Case 0:20-cv-60724-RS Document 1 Entered on FLSD Docket 04/08/2020 Page 11 of 29




        Steven Galack

        42.         In July, 2012, Steven Galack was picked up in Florida for transportation to

    Butler County, Ohio. By the third day of the trip, in Georgia, with ten other people in the van,

    he began to suffer heat related illness and became delusional. This led to him being removed

    from the van and stomped on by the guards. The supervising guard instructed “only body

    shots.” Seventy miles later in Tennessee, Galack was found dead. The wrongful death lawsuit

    was settled.


        William Culpepper

        43.        Galack’s death was one of five known to have occurred on a van operated by

    a PRISONER Transportation Services (PTS) subsidiary. William Culpepper complained of

    stomach pain for a day and a half before dying of a perforated ulcer. Guards thought he was

    faking, so they ignored his pleas for medical care.


        William Weintraub

        44.    In 2014, guards mocked William Weintraub, a physics professor, who complained

    for days before he was found in the back of a van dead and covered in urine. He also died

    from a perforated ulcer.


        Denise Isaacs

        45.        In 2014, Denise Isaacs, age 54, died in Miami onboard a van after she began

    acting bizarre and started drooling and gasping. The guards refused to take her to the hospital.

    Her autopsy later showed that she died from withdrawal from the anti-anxiety medication,

    diazepam, which guards were supposed to be giving her and were not.



                                                    11
Case 0:20-cv-60724-RS Document 1 Entered on FLSD Docket 04/08/2020 Page 12 of 29




        Kevin Eli

        46.         In March of 2017, Kevin Eli was being transported from Virginia to Florida to

    face a nine-year-old burglary charge. Handcuffed and shackled, he began to complain about

    having trouble breathing. When he refused to stop complaining, he was put in a segregation

    cage. For the nest 30 minutes, Mr. Eli pleaded with the guards to call 911. Thinking he was

    faking, they refused. Mr. Eli died. The death investigation also revealed he and other

    prisoners were also abused and denied basic human rights. Women were found to be making

    tampons out of McDonald’s wrappers, in front of the male prisoners, and urinating in plastic

    bottles with the tops cut off. Prisoners reported being taken on joy rides at high speeds,

    sometimes crossing the median and knocking into road signs, as they were flung around in

    their cages.


        Theresa Wrigley

        47. Theresa Wrigley was on Eli’s bus and watched him die. Wrigley, who has diabetes,

    was being transported from Wisconsin to Florida to face a charge of improperly using a

    company credit card.       She said that during her two-week journey, she was given her

    medication intermittently and fed only fast food and that she vomited repeatedly.


         Lauren Sierra

        48. In 2014, Lauren Sierra was repeatedly sexually assaulted by a PTS extradition agent.


        Joe Mondragon

        49.        In March of 2014, while being driven from New Mexico to Colorado, Joseph

    Mondragon claims that the guards burned his eye with a cigarette, repeatedly sprayed him



                                                    12
Case 0:20-cv-60724-RS Document 1 Entered on FLSD Docket 04/08/2020 Page 13 of 29




    with pepper spray, used a derogatory term for Latinos, and forced him to sit in his own feces,

    urine, and blood.


        Tabitha Phelps

        50.     In June of 2014, Tabitha Phelps was being transported from Joliet, Illinois to

    Winnebago County Jail in Wisconsin. During the three-day trip, Phelps was forced to engage

    in sexual activities with the male inmates and with a guard as other extradition agents stood

    by watching.


         Roberta Blake

         51.       On August 26, 2014, Roberta Blake was picked up for transport from Ventura,

    California to Baldwin County, Alabama. Blake was handcuffed and shackled and put in a

    small sectioned-off area in the van that had no air conditioning. She was denied her

    prescription medicine and medical care after losing consciousness several times. During the

    trip, she was not seat-belted and was tossed about the van due to erratic driving by the guards.

    Because the guards would not give restroom stops, Blake urinated on herself and vomited on

    herself. The agents permitted the male prisoners to reach into the cage area and rip off Blake’s

    clothing and then the agents took pictures of her without clothing. While enroute, she began

    menstruating. The guards refused her sanitary napkins, forcing her to use a McDonald’s cup

    and napkins in front of other prisoners and the guards.


        Jeffrey Groover

        52.    In August of 2015, Jeffrey E. Groover was picked up for transport at FCI Butner

    in North Carolina. During the 52-hour road trip to Broward County, Groover was forced to

    sit in a “dog cage” as the van driver called it, which measured just 34 inches wide by 42 inches
                                                    13
Case 0:20-cv-60724-RS Document 1 Entered on FLSD Docket 04/08/2020 Page 14 of 29




    high. There was no air conditioning and only one small vent. The van rarely stopped for

    breaks. Groover was allowed just one cup of water and some food every eight hours. After

    24 hours into the trip, Groover suffered delusions and vomited. The driver gave him an extra

    cup of water. Groover suffered heat stroke.


          Darren Richardson

           53.      In 2015, Darren Richardson spent ten days in a van from Florida to Pikes

    County, Pennsylvania. During that ten-day ride, the guards put a shotgun to his head, urinated

    on him, and tried to extort his property. The guards put him in a cage with shackles so tight

    that his legs from the knees down turned purple by the time the trip was over.


           Serica Hadnot

           54.       On June 23, 2016, Serica Hadnot, pregnant, was being transported from

    Hamilton County, Ohio to Marion County Indiana, a 100-mile trip that took three days. The

    extradition agents knew she was pregnant. During the transport, Hadnot was shackled around

    her abdomen. She became overheated numerous times, yet her requests for ventilation were

    ignored. Male prisoners were urinating in plastic bottles and throwing the urine at her and

    other female prisoners. PTS agents refused her water even though she was dehydrated. The

    agents refused to give her pre-natal vitamins which they possessed. When she began to bleed

    from the vagina, her request to go to the doctor were ignored. As a result, Hadnot suffered a

    miscarriage.


          Edward Kovari

          55.      On September 12, 2016, Edward Kovari was picked up in Winchester, Virginia

    for transport to Texas to face charges that he had stolen a car. The charges would later be
                                                   14
Case 0:20-cv-60724-RS Document 1 Entered on FLSD Docket 04/08/2020 Page 15 of 29




    dismissed. During the trip, Kovari and other inmates, while always shackled, were forced to

    urinate in bottles, take turns sleeping on the van’s floor, and watch as other inmates defecated

    and vomited in the van and then have to sit in it. Like this case, Kovari was denied his

    medication and asked daily to go to the hospital but was denied. When Kovari finally got to

    the Harris County, Texas jail, his systolic blood pressure was very high and he was forced to

    stay in the jail infirmary for two days until his condition stabilized.


          Joseph Jackson

          56.     On June 30, 2016, Joseph Jackson was picked up in Bernalillo County, New

    Mexico to be transported to Miller County, Arkansas. Jackson was on medicine for high

    blood pressure. The corporate Defendants’ agents refused to fill his prescription. With the

    high blood pressure, Jackson was to be on a low-sodium, fat-free diet; however, the agents

    forced him to eat off the Dollar Menu at McDonald’s. Jackson began experiencing visual

    interference, profuse sweating, and lethargy. Jackson’s requests for medicine and alternative

    food were ignored. Finally, Jackson lost consciousness in Texas and was hospitalized.


        Rajkumar Dhameja

        57.     From September 28 through October 7, 2016, Rajkumar Dhameja was

    transported in multiple vans from the Los Angeles County Jail in California to the Norfolk

    County Jail in Massachusetts. During the trip, the agents sadistically subjected Mr. Dhameja

    to a litany of severe physical and psychological abuse during the transport. The abuse

    included forcing him to sit and lie for extended periods in the festering human waste of himself

    and others, unreasonable tightening of the restraints on his wrists and legs for days for the

    sole purpose of inflicting pain, allowing 18 hours or more to elapse between restroom breaks


                                                     15
Case 0:20-cv-60724-RS Document 1 Entered on FLSD Docket 04/08/2020 Page 16 of 29




    even though the vans had no toilets, and failing to seatbelt him or any other people being

    transported while intentionally and violently swerving the van, accelerating, and slamming

    on the brakes to inflict pain and injuries on the helpless people inside.


           Hai Nguyen

           58.      In September of 2017, Mr. Nguyen was transferred from the New Jersey State

    PRISONER to the Sacramento County Jail in California. During the trip, the van became so

    hot that prisoners began to complain by shouting and banging on the cages. In response, the

    PTS agents drove the van recklessly causing he and other prisoners to be tossed off the

    benches where they sat. Before entering the van, Mr. Nguyen requested to be sea-t-belted in,

    but the agents ignored him. During the “rough ride,” Mr. Nguyen injured his lower back. He

    requested medical treatment but was denied. Mr. Nguyen’s return trip was the same trip

    where Mr. Buck required emergency medical treatment. During that rough ride, Mr. Nguyen

    suffered injury to his neck which will require surgery.


              Luis Hernandez

              59.     On or about March 27, 2017, Luis Hernandez was taken into custody from a

    detention center in Redwood City, San Mateo County, California based on a 1998 warrant from

    Broward County, Florida. Mr. Hernandez had numerous medical ailments requiring specific

    medications, including lisinopril, amlodipine, and metformin, without which he was in danger

    of stroke, heart attack, kidney failure, or death. The normally 46 hours of travel to South Florida

    took over 230 hours -- nearly ten days. Over the course of the transport, Mr. Hernandez was

    handcuffed, his legs were shackled, and he was confined to a steel bench on one side of the van.
                                                     16
Case 0:20-cv-60724-RS Document 1 Entered on FLSD Docket 04/08/2020 Page 17 of 29




    He was unable to stretch or straighten his legs during the transport because the steel divider was

    positioned directly in front of him. With barely any room for his shackled legs, his knees would

    repeatedly hit against the divider. He was also forced to lean forward in his seat so his head

    would not strike the top of the van. Mr. Hernandez remained in this same position, without

    being able to move, walk, or stand, for as many as 12 continuous hours at a time. His wrists

    and ankles became severely swollen and his legs completely numb. Mr. Hernandez informed

    the agents that he was in pain; however, they ignored his complaints. Due to not receiving his

    medications, Mr. Hernandez became ill, disoriented, and developed diarrhea, forcing him to

    defecate on himself in the van. The van was not stopped to allow him to clean himself. On

    another occasion, an individual got sick and vomited in the back of the van. Again, the van was

    not stopped to clean the mess and Mr. Hernandez was forced to spend days sitting in vomit and

    his own human waste. Mr. Hernandez was only allowed to shower on two occasions during the

    ten-day transport. Mr. Hernandez began to become increasingly sick. Once Mr. Hernandez

    arrived in Fort Lauderdale, Florida, wrist surgery and emergency treatment in the hospital were

    required to stabilize his condition.

           60.      These instances, and dozens of others, including at least five deaths, establish

    a widespread pattern of which PTS knew, or should have known, thus constituting a policy of

    deliberate indifference.

           61.      This deliberate indifference resulted in Agents Henderson and Baker

    becoming comfortable in the knowledge that they could mistreat the Plaintiff and other
                                                    17
Case 0:20-cv-60724-RS Document 1 Entered on FLSD Docket 04/08/2020 Page 18 of 29




    prisoners without repercussion, discipline, or termination, and was the moving force causing

    the Plaintiff’s injuries.


            Plaintiff’s hell ride through Arizona, New Mexico, and Texas

            62.        On or about January 29, 2018, the Plaintiff was picked up by PTS agents

    Henderson and Baker at the Clark County Jail in Las Vegas, Nevada for transport to Collin

    County Jail, McKinney, Texas. The Plaintiff was a pre-trial detainee with an outstanding

    warrant for a non-violent offense.

            63.        Prior to leaving the Clark County Jail, Henderson and/or Baker were

    supplied with two blood pressure medications prescribed to the Plaintiff with orders that they

    be provided and administered to him later that morning and in the afternoon, and each morning

    and afternoon thereafter.

            64.        The van left Las Vegas at 4:00 a.m. or before. For the next eight hours,

    Baker and Henderson forced the Plaintiff and other prisoners to remain locked in the cage

    without a restroom break (Plaintiff’s medications make the need to urinate more frequent).

    During this time, Prisoners were forced to urinate and defecate in the van, on themselves, and

    onto the floors, creating unsanitary conditions from which the Plaintiff could not escape.

            65.        Despite the Plaintiff’s requests, Agents Henderson and Baker refused to

    provide the Plaintiff with his medications during the morning and afternoon of January 29,

    2018.

            66.        The temperatures inside the prisoner cage quickly became dangerously hot

    due to lack of air conditioning or ventilation. The Plaintiff and other prisoners had difficulty

    breathing and began pounding on the cage and shouting to get the agents’ attention. They did

    – apparently upsetting the agents. Instead of stopping the van and opening the doors to see if
                                                    18
Case 0:20-cv-60724-RS Document 1 Entered on FLSD Docket 04/08/2020 Page 19 of 29




    they could help, the agents took the prisoners on a rough ride, driving the van recklessly,

    intending to frighten the prisoners.

           67.        During this time, the Plaintiff became overwhelmed by the conditions and

    began to lose consciousness. The other prisoners continued to scream and bang on the cage

    persistently to get help for the Plaintiff while trying to resuscitate the Plaintiff as he slipped

    in and out of consciousness. Finally, when the other prisoners would not stop screaming and

    banging, the van was pulled to the side of the road and one of the agents opened the door.

           68.        The Plaintiff was removed from the van and placed against a guardrail

    where he vomited violently for several minutes.

           69.        The Plaintiff’s temperature had dropped dangerously low and he was

    shaking. Despite the obvious signs of the Plaintiff going into shock, the agents refused to call

    for emergency assistance, pointing a rifle at the Plaintiff and telling him, “Take some deep

    breaths. All you need is some air. We need to get going.” The agents then became angry

    when the Plaintiff said he still did not feel well. Other prisoners began to yell for the agents

    to call an ambulance.

           70.        One of the agents finally called 911. A police officer arrived first and

    relayed to Fire Rescue that the Plaintiff was in critical attention and needed immediate care.

    The Plaintiff was transported to a hospital and received emergency treatment.

           71.        All the while, one of the agents stood by, pressuring the medical staff to

    complete the Plaintiff’s treatment, saying that they were behind schedule and needed to put

    him back in the van so they could continue the trip.

           72.        No attempt was made by the agents or PTS to contact the Plaintiff’s family

    or any loved one to inform them that he was at a hospital receiving emergency treatment.

                                                     19
Case 0:20-cv-60724-RS Document 1 Entered on FLSD Docket 04/08/2020 Page 20 of 29




            73.       While waiting to be released, the Plaintiff requested the opportunity to call

    his wife. The PTS agent in the room was playing a videogame on his cellphone and refused.

            74.       Before the Plaintiff was placed back into the cage, no effort was made by

    Baker or Henderson to clean the inside of the excrement or trash, nor was any effort made to

    provide for ventilation or air conditioning.

            75.       Soon after the trip resumed, the temperatures again became unbearable and

    the prisoners had trouble breathing. This led to another prisoner breaking down emotionally

    and crying out for help. That prisoner was also taken to a hospital and treated in an emergency

    room.

            76.       After the trip resumed, the conditions inside the van did not change, but

    only became worse as the van travelled through New Mexico. Over the course of the

    remainder of the trip, most of the prisoners were too sick, exhausted, disoriented, and/or

    disheartened to complain.


                                  INJURIES TO THE PLAINTIFF

            77.       Throughout his 68 hours of transportation, the Plaintiff nearly died, suffered

    emotional and physical distress caused by dehydration, heat related illness, lack of proper

    medication, desperation and fear of death, unconsciousness, humiliation, lack of hygiene, lack

    of adequate food, lack of adequate freedom to move, deprivation of fresh air, and difficulty

    breathing.

            78.       Immediately following his release from custody, the Plaintiff went to an

    urgent care facility for treatment.

            79.       As a direct and proximate result of the cruel and inhumane treatment

    inflicted by the Defendants, the Plaintiff continues to suffer from post-traumatic stress,
                                                    20
Case 0:20-cv-60724-RS Document 1 Entered on FLSD Docket 04/08/2020 Page 21 of 29




    including, but not limited to, starvation; insomnia; excessive heat exposure and dehydration;

    anxiety; sleeplessness; depression; and frustration.


                                  FEDERAL CAUSES OF ACTION

                                               Count I
                                    42 U.S.C. §1983 Monell Claim
                                          (PTS Defendants)

             80.         Plaintiff hereby incorporates paragraphs 1 through 7 and 9 through 79

    above, as if specifically set forth herein.

             81.         At all times material hereto, the PTS Defendants acted under the color of

    governmental authority and law in performing functions traditionally reserved to the state,

    namely the extradition and transport of prisoners and pretrial detainees. Therefore, PTS is a

    state actor and subject to the same laws and rules applicable to any governmental entity,

    including 42 U.S.C. § 1983.

             82.         While PTS is not vicariously liable for its employees’ violations of civil

    rights, they are liable for their policies (or practices and customs that have the force of policy)

    that allow abuses to occur because the policies encourages a culture that, once entrenched,

    can rarely be corrected without fundamental change.

             83.         At all times material hereto, PTS, knew, or reasonably should have

    known, of numerous deaths and significant injuries that occurred as a result of established

    customs and practices that dictated the manner in which they operated and, therefore, had the

    equivalency of corporate policy.

             84.      At all times material hereto, PTS knew, or reasonably should have known,

    that their adopted policies violated basic human rights constituting cruel and unusual

    punishment, and that injury to the Plaintiff was foreseeable.
                                                      21
Case 0:20-cv-60724-RS Document 1 Entered on FLSD Docket 04/08/2020 Page 22 of 29




             85.         At all times material hereto, PTS remained deliberately indifferent to the

    foreseeability of injury to the Plaintiff and other prisoners.

             86.      As a direct and proximate result of its policies, PTS subjected the Plaintiff to

    overcrowded, unsanitary, and unsafe conditions of confinement and denied him necessary

    medication and medical treatment for a prolonged time, starvation, insomnia, excessive heat

    exposure, and dehydration, causing physical and emotional injury that continue now and will

    continue in the future.

             87.         These policies, express and implied, exist across operations of PTS and

    all its subsidiaries, and are the “moving force” of Plaintiff’s damages.

              WHEREFORE, the Plaintiff, ERIC DOUGLAS BUCK requests this Court to enter

    judgment against Defendant, PTS and/or its subsidiaries, and award the Plaintiff

    compensatory and punitive damages, as well as costs and attorney fees pursuant to 42 U.S.C

    §1988, and all other further relief this Court deems just and proper. Plaintiff demands trial by

    jury for all issues so triable by right.


                                               Count II
                                        42 U.S.C. §1983 Claim
                                  (Defendants Baker and Henderson)

             88.    Plaintiff hereby incorporates paragraphs 1 through 4, 8 through 36, 61 through

    79 above, as if specifically set forth herein.

             89.       At all times material hereto, Defendants BAKER and HENDERSON were

    state actors and subject to same laws and rules applicable to any official government actor,

    including 42 U.S.C. § 1983.




                                                     22
Case 0:20-cv-60724-RS Document 1 Entered on FLSD Docket 04/08/2020 Page 23 of 29




             90.            As stated with particularity above, Defendants BAKER and

    HENDERSON each inflicted cruel and unusual punishment upon the Plaintiff by denying him

    basic human rights, subjecting him to injury and needless abuse.

             91.           Defendants BAKER and HENDERSON deprived Plaintiff of necessary

    medical care and medications and subjected him for injury which they themselves caused over

    the course of two transportations.

             92.    As a direct and proximate result of these constitutional deprivations, the Plaintiff

    was subjected to overcrowded, unsanitary, and unsafe conditions of confinement and was

    denied necessary medicine, food, and water for a prolonged time, causing him physical injury,

    starvation, insomnia, excessive heat exposure, and dehydration, resulting in permanent physical

    and emotional injury that continues now and will continue in the future.

             WHEREFORE, the Plaintiff, ERIC DOUGLAS BUCK, seeks Order of this

    Honorable Court for judgment against Defendants BAKER and HENDERSON, awarding the

    Plaintiff compensatory and punitive damages, as well as costs and attorney fees pursuant to

    42 U.S.C. §1988, and all other further relief this Court deems just and proper. Plaintiff

    demands trial by jury for all issues so triable by right.


                                              STATE TORTS

                                               Count III
                                   Breach of Duty - Negligent Training
                                           (PTS Defendants)

             93.        Plaintiff hereby incorporates paragraphs 1 through 79 above, as if specifically

    set forth herein.

             94.    A source and cause of the abuse and injury suffered by the Plaintiff and others

    was inadequate training and evaluation.
                                                       23
Case 0:20-cv-60724-RS Document 1 Entered on FLSD Docket 04/08/2020 Page 24 of 29




              95.       To the extent that these deficiencies in training and evaluation resulted in

    abuses by BAKER and HENDERSON, intended to serve their own individual objectives in

    controlling the Plaintiff and other prisoners, such as “rough rides,” threats of physical

    violence, and verbal abuse, which did not serve their employers’ interests, PTS breached a

    duty to properly train BAKER and HENDERSON, and properly evaluate the effectiveness of

    that training.

              96.        Based on the widespread abuses that were taking place, up to and

    including the time Plaintiff was injured, PTS knew, or reasonable should have known, that its

    training and evaluation programs were deficient but failed to correct them.

              97.       These failures constituted a breach of duty by PTS, undertaken as a

    common carrier of incarcerated prisoners, to properly train and evaluate its transportation

    agents.

              98.       As such, the PTS corporate Defendants’ breach of that duty was a direct

    and proximate cause of the physical and emotional injuries and pain and suffering that befell

    upon the Plaintiff at the hands of BAKER and HENDERSON.

              99.       As a direct and proximate result of the PTS corporate Defendants’ lack of

    training and evaluation, the Plaintiff was subjected to overcrowded, unsanitary, and unsafe

    conditions of confinement and was denied necessary medicine, food, and water for a

    prolonged time, causing him physical injury, starvation, insomnia, excessive heat exposure,

    and dehydration, resulting in permanent physical and emotional injury that continues now

    and will continue in the future.

              WHEREFORE the Plaintiff, ERIC DOUGLAS BUCK, seeks judgement of this

    Honorable Court against the PTS Defendants, awarding him compensatory and punitive


                                                    24
Case 0:20-cv-60724-RS Document 1 Entered on FLSD Docket 04/08/2020 Page 25 of 29




    damages, and such other relief as the Court deems just and proper. The Plaintiff seeks trial

    by jury for all causes of action so triable.


                                              Count IV
                                Breach of Duty - Negligent Supervision
                                          (PTS Defendants)

              100.    Plaintiff hereby incorporates paragraphs 1 through 7 and 9 through 79 above,

    as if specifically set forth herein.

              101.      A source and cause of the abuse and injury suffered by the Plaintiff and

    others was inadequate supervision.

              102.       To the extent that these deficiencies in supervision resulted in abuses by

    BAKER and HENDERSON intended to serve their own individual objectives in controlling

    the Plaintiff and other prisoners, such as “rough rides,” threats of physical violence, and/or

    verbal abuse, which did not serve their employers’ interests, the PTS Defendants breached a

    duty to properly supervise BAKER and HENDERSON, to prevent physical and emotional

    injury.

              103.       Based on the widespread abuses that were taking place, up to and

    including the time Plaintiff was injured, the PTS Defendants knew, or reasonable should have

    known, that their supervision policies were deficient but failed to correct them.

              104.       These failures constituted a breach of duty by the PTS Defendants,

    undertaken as a common carrier of incarcerated prisoners, to properly supervise its

    transportation agents.

              105.       As such, the PTS Defendants’ breach of that duty was a direct and

    proximate cause of the physical and emotional injuries and pain and suffering that befell upon

    the Plaintiff at the hands of Baker and Henderson.
                                                    25
Case 0:20-cv-60724-RS Document 1 Entered on FLSD Docket 04/08/2020 Page 26 of 29




              106.       As a direct and proximate result of the PTS Defendants’ lack of

    supervision, the Plaintiff was subjected to overcrowded, unsanitary, and unsafe conditions of

    confinement and was denied necessary medicine, food and water for a prolonged time,

    causing him physical injury, starvation, insomnia, excessive heat exposure, and dehydration,

    resulting in permanent physical and emotional injury that continues now and will continue in

    the future.

              WHEREFORE the Plaintiff, ERIC DOUGLAS BUCK, seeks judgement of this

    Honorable Court against the PTS Defendants, awarding him compensatory and punitive

    damages, and such other relief as the Court deems just and proper. The Plaintiff seeks trial by

    jury for all causes of action so triable.


                                              Count V
                                 Breach of Duty - Negligent Retention
                                          (PTS Defendants)

              107.    Plaintiff hereby incorporates paragraphs 1 through 7, 9 through 79 above, as

    if specifically set forth herein.

              108.   A source and cause of the abuse and injury suffered by the Plaintiff and others

    was knowing retention of transport agents who were dangerous.

              109.       To the extent that the PTS Defendants’ willingness to retain agents who

    pose a risk to the prisoners resulted in abuses by BAKER and HENDERSON which were

    intended to serve their own individual objectives in controlling the Plaintiff and other

    prisoners, such as “rough rides,” threats of physical violence, and verbal abuse, which did not

    serve their employers’ interests, the corporate Defendants breached a duty to properly

    discipline and terminate BAKER and HENDERSON, to prevent physical and emotional

    injury.
                                                    26
Case 0:20-cv-60724-RS Document 1 Entered on FLSD Docket 04/08/2020 Page 27 of 29




             110.         Based on the widespread abuses that were taking place, up to and

    including the time Plaintiff was injured, the PTS Defendants knew, or reasonable should have

    known, that their retention policies were deficient but failed to correct them.

             111.         These failures constituted a breach of duty by the PTS Defendants,

    undertaken as a common carrier of incarcerated prisoners, to properly supervise its

    transportation agents.

             112.         As such, the PTS Defendants’ breach of that duty was a direct and

    proximate cause of the physical and emotional injuries, and pain and suffering that befell upon

    the Plaintiff at the hands of Baker and Henderson.

             113.         As a direct and proximate result of the PTS corporate Defendants’ negligent

    retention of HENDERSON and BAKER, the Plaintiff was subjected to overcrowded,

    unsanitary, and unsafe conditions of confinement and was denied necessary medicine, food and

    water for a prolonged time, causing him physical injury, starvation, insomnia, excessive heat

    exposure, and dehydration, resulting in permanent physical and emotional injury that continues

    now and will continue in the future.

             WHEREFORE, the Plaintiff, ERIC DOUGLAS BUCK, seeks judgement of this

    Honorable Court against the PTS Defendants, awarding him compensatory and punitive

    damages, and such other relief as the Court deems just and proper. The Plaintiff seeks trial

    by jury for all causes of action so triable.


                                               Count VI
                    Intentional Infliction of Emotional Distress - State Tort Claim
                                           (PTS Defendants)

             114.         Plaintiff hereby incorporates paragraphs 1 through 7 and 9 through 79

    above, as if specifically set forth herein.
                                                     27
Case 0:20-cv-60724-RS Document 1 Entered on FLSD Docket 04/08/2020 Page 28 of 29




            115.          To the extent the malign acts of BAKER and HENDERSON, were

    committed in furtherance of the PTS corporations’ interests (such as unnecessarily long,

    indirect routes, deprivation of sleep, rest, comfort, unsanitary conditions, refusing to

    administer medicine, rushing Plaintiff’s hospital care, and more, as alleged above) the

    corporate Defendants are vicariously liable.

            116.          Plaintiff alleges that these malign acts were extreme and outrageous,

    violating norms of decency in a civilized society – even more so where the agents took

    advantage of the Plaintiff’s vulnerability as a helpless prisoner – and wholly unjustified even

    in performing the services under difficult circumstances.

            117.          Abuse of power is a significant factor in the calculus of infliction of

    emotional distress.

            118.          As a direct and proximate result of the PTS agents’ abuse of the Plaintiff,

    he suffered, and continues to suffer, extreme emotional distress in the form of extreme anguish

    – fearing for his safety during the two trips, enduring injuries and pain for extended periods

    of time, fearing retaliation if he sought attention, personal degradation and humiliation, and

    continuing emotional and physical injury.

             WHEREFORE, the Plaintiff, ERIC DOUGLAS BUCK, requests this Court to

    enter judgment against the PTS Defendants for intentional infliction of emotional distress,




                                                     28
Case 0:20-cv-60724-RS Document 1 Entered on FLSD Docket 04/08/2020 Page 29 of 29




    awarding compensatory and punitive damages, and all other further relief this Court deems

    just and proper. Plaintiff demands trial by jury for all issues so triable by right.



              DATED this 8th day of April, 2020.



                                             /s/ David A. Frankel
                                             David A. Frankel, Esq.
                                             Law Offices of David A. Frankel, P.A.
                                             4601 Sheridan Street, Suite 213
                                             Hollywood, FL 33021
                                             (954) 683-0300
                                             David@BlueLotusLaw.com
                                             eService@BlueLotusLaw.com
                                             FLA. BAR NO. 741779




                                                     29
